Citation Nr: 0111384	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-27 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an effective date earlier than December 5, 
1995, for the grant of service connection for residuals of 
fracture of the nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.  In a notice of disagreement (NOD) submitted in 
February 2000, and a statement submitted in April 2000, the 
veteran asserted that he had additional service extending to 
September 1964; however, that service has not been verified. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating action of 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in August 2000 in order to afford 
the veteran an opportunity to testify before a Member of the 
Board sitting at the RO.  In September 2000, the RO was 
notified that the veteran had withdrawn his request for such 
a hearing.  The case was then returned to the Board. 

The Board notes that the veteran raised the issue of basic 
eligibility for a permanent and total disability rating for 
pension purposes in June 1999.  However, that issue has never 
been addressed by the rating board.  Although the veteran was 
written a letter advising him that he does not have requisite 
service and he filed an NOD in response, the Board finds that 
because this issue was never the subject of rating board 
action, it is not an RO decision which is covered by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) decision in Manlicon v. West, 12 
Vet. App. 238 (1999).  Thus, the issue is referred to the RO 
for appropriate action by the rating board .   


FINDING OF FACT

The veteran was discharged from service in June 1964 and his 
initial claim of service connection for the residuals of a 
fractured nose was received on December 5, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 5, 
1995, for the grant of service connection for the residuals 
of a fractured nose, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.155, 3.400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the rating action presently on appeal, the RO granted 
service connection for deflection of the nasal septum and 
assigned an effective date of December 5, 1995.  In its 
decision, the RO noted that the original disability claim was 
received on that date and grant of service connection was 
made effective from the date of receipt of the claim.  

The veteran contends that he is entitled to an effective date 
earlier than that assigned by the RO because he first began 
having problems with his nose in service.  

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 
1991); 38 C.F.R. § 3.400(b) (2000). 

A careful review of the claims folder shows that the veteran 
separated from service in June 1964.  His original 
Application for Compensation or Pension was date-stamped as 
having been received at the RO on December 5, 1995.  After a 
review of the record, including in-service and post-service 
medical records, the RO thereafter granted service connection 
for deflection of the nasal septum as a residual of a 
fractured nose in the May 1996 rating decision.  

With regard to the December 5, 1995, date assigned for the 
grant of service connection, the Board notes that a claim for 
that condition was not received within one year of the 
veteran's separation from service, thus, the earliest 
effective date for the grant of service connection is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.

The veteran has not contended, nor do the facts show, that he 
filed an original claim for service connection for residuals 
of a fracture of the nose prior to December 1995.  
Consequently, under the applicable laws and regulations, the 
earliest effective date for the grant of service connection 
for the residuals of a fracture of the nose must be December 
5, 1995, the date of receipt of the claim.  

As the preponderance of the evidence is against the claim for 
earlier effective date, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(a).  

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (hereinafter, VCAA), significantly adds to and 
amends the statutory law concerning VA's duty to assist the 
veteran when processing claims for VA benefits.  In a case 
such as this, however, where the law and not the evidence is 
dispositive, the Board finds that a remand to consider 
application of the VCAA would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
pertinent fact, date of receipt of the veteran's initial 
claim of service connection, is not in dispute and there is 
no evidence which could be obtained to substantiate the 
veteran's claim.  


ORDER

An effective date earlier than December 5, 1995, for the 
grant of service connection for residuals of a fracture of 
the nose, is denied. 


REMAND

The veteran contends that service connection is warranted for 
a psychiatric condition which he developed after the removal 
of his upper teeth during service.

As noted hereinabove, the VCAA has significantly affected 
VA's duties when processing claims for VA benefits.  For 
example, pursuant to the VCAA, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim under a law 
administered by VA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  Given those 
changes, the Board finds that a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law and to allow the RO the 
opportunity to readjudicate the claim on the merits.  

In the present case, a February 1999 VA examination noted 
that the veteran is receiving Social Security disability 
benefits as a result of his depression.  Pertinent medical 
records in support of that decision have not been associated 
with the claims file.  As part of its obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions granting disability benefits and the medical 
evidence underlying such decision, and to give that evidence 
appropriate consideration and weight.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The record includes medical evidence that the veteran is 
disabled as a result of his depression; however, there is no 
clear medical opinion as to a relationship between that 
depression and the removal of the veteran's teeth in service.  
In this regard, the Board notes that on the pre-enlistment 
examination in June 1960, the veteran's teeth were not 
charted.  After one week of service, on July 6, 1960, his 
teeth were charted and teeth numbers 1, 5, 7, 11, 12, and 16 
through 20 were noted to be missing. On an air borne training 
examination in December 1962 and on the service discharge 
examination, all of the upper teeth, as well as teeth 17 
through 20, were shown to be missing.  

An opinion was offered as part of the February 1999 VA 
examination; however, the Board finds that examination 
inadequate.  The examination itself was performed by a social 
worker who suggested that the examination be reviewed by a 
medical professional with the expertise necessary to offer an 
opinion.  No such review was undertaken.  As such, the Board 
finds that further examination is warranted.   

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints referable to depression since 
service.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources which clinical records 
are not currently in the claims folder.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO, and as 
indicated hereinabove, the veteran must 
be informed if any records requested 
cannot be secured. 

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of any 
acquired psychiatric disorder.  All 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  Based on the 
examination and study of the case, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently demonstrated acquired 
psychiatric disorder developed during 
service, or is related to the removal of 
some of the veteran's teeth during 
service, or is otherwise related to 
service.   

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  This 
means that a copy of the letter from the 
medical facility notifying the veteran of 
the date, time, and place to report for 
the examination, should be associated 
with the claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  The RO should also 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, the RO should again 
review the remanded issue.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

 


